PER CURIAM.
[¶ 1] Marek A. Kwasnik appeals from the denial by the Superior Court (Cumberland County, Crowley, J.) of his motion for leave to present additional evidence. Kwasnik filed a petition, pursuant to M.R. Civ. P. 80C, for review of a decision of the Department of Human Services, which upheld an administrative action to revoke his driver’s license for nonpayment of a child support order. See 19-A M.R.S.A. §§ 2201 and 3102 (1998 and Supp. 2003). He timely filed a motion to present additional evidence, pursuant to M.R. Civ. P. 80C(e), and the Department filed an objection. Upon the court’s denial of the motion, Kwasnik filed this appeal.
[¶ 2] There is no question that Kwasnik’s appeal is interlocutory. There is no final judgment on his petition for review of governmental action. None of the exceptions to the final judgment rule that allow a party to appeal an interlocutory ruling apply to this situation. See Austin v. Universal Cheerleaders Ass’n, 2002 ME 174, ¶¶ 4-9, 812 A.2d 253, 255-56. Because it is interlocutory, Kwasnik’s appeal must be dismissed.
*223The entry is:
Appeal dismissed.